            Case MDL No. 2942 Document 429 Filed 06/05/20 Page 1 of 2



                            BEFORE THE UNITED STATES
                   JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


In re: COVID-19 BUSINESS                             :
INTERRUPTION PROTECTION                              :   MDL No. 2942
INSURANCE LITIGATION                                 :



            SOMPO'S INTERESTED PARTY RESPONSE IN OPPOSITION
               TO PLAINTIFFS’ PETITIONS FOR TRANSFER AND
           COORDINATION OR CONSOLIDATION UNDER 28 U.S.C. § 1407

       In accordance with Rule 6.2(e) of the Rules of Procedure of the Judicial Panel on

Multidistrict Litigation (the "Panel"), Sompo America Insurance Company, Sompo America Fire

& Marine Insurance Company, Endurance American Specialty Insurance Company, Endurance

American Insurance Company, Endurance Assurance Corporation, and Endurance Risk

Solutions Assurance Co. (collectively "Sompo"), as interested parties, respectfully oppose the

various Plaintiffs’ Petitions for Transfer and Coordination or Consolidation Under 28 U.S.C. §

1407 (Dkt. Nos. 1, 4), and all papers filed in support or partial support of those motions (Dkt.

Nos. 9, 19, 169, 184, 189, 369, 391, 396, 416, 424) (collectively, the “Petitions”).

       Sompo has been named as a defendant in certain Covid-19 business interruption coverage

actions, which have not (yet) been referred to the Panel.

       Sompo hereby joins the Response in Opposition to Plaintiffs’ Motions for Transfer and

Coordination or Consolidation Under 28 U.S.C. § 1407 filed by O'Melveny & Myers LLP on

behalf of Interested Parties Westchester Surplus Lines Insurance Company and Indemnity

Insurance Company of North America (the "Response"). (Dkt. No. 376).




                                                 1
          Case MDL No. 2942 Document 429 Filed 06/05/20 Page 2 of 2



      For the reasons stated in the Response, the Panel should deny the Petitions.


Dated: June 5, 2020                                Respectfully submitted,
                                                   /s/ Paul R. Koepff

                                                   CLYDE & CO US LLP
                                                   The Chrysler Building
                                                   405 Lexington Ave., Floor 16
                                                   New York, New York 10174
                                                   Tel: (212) 710-3945
                                                   Fax: (212) 710-3950
                                                   Paul.Koepff@clydeco.us

                                                   Attorneys for Sompo America Insurance
                                                   Company, Sompo America Fire & Marine
                                                   Insurance Company, Endurance American
                                                   Specialty Insurance Company, Endurance
                                                   American Insurance Company, Endurance
                                                   Assurance Corporation; and Endurance
                                                   Risk Solutions Assurance Co.




                                               2
